NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
ARCTIC SLOPE NATIVE ASSOCIATION, LTD.,
Appellcmt, #
V.
KATHLEEN SEBELIUS, SECRETARY OF HEALTH
AND HUMAN SERVICES, '
Appellee.
2011-1485
Appea1 from the Civi1ian Board of Contract Appea1s in
case nos. 190-ISDA, 289-ISDA, 290-ISDA, 291-ISDA, 292-
ISDA, and 293-ISDA, Administrative Judge Jeri Kay1ene
Sorners.
ON MOTION
ORDER
Arctic S1ope Native Association, Ltd. moves without
opposition for a 30-day extension of ti1ne, until March 7 ,
2012, to file its reply brief
Upon consideration thereof

ARcT1c sLoPE NAT1vE Ass0o v. HHs 2
IT ls ORDERED THAT:
The motion is granted
- FOR THE COURT
   /S/ Jan H0rbaly
Date J an Horba1y
Clerk
cc: L10yd B. Mi11er, Esq
Jacob A. Schunk, ES . F|LED
q U.S. COURT 0F APPEALS FOR
821 11-le FEnEnAL c:acu1T
FEB U 9 2012
JAN l-l0RBA\.¥
. CLERK